Citation Nr: 1229036	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  03-19 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for a stomach disorder.

3. Entitlement to service connection for a left ankle disorder.

4. Entitlement to service connection for a low back disorder.

5. Entitlement to service connection for a disorder manifested by upper back pain claimed as secondary to a service-connected left shoulder disorder.

6. Entitlement to service connection for bilateral blood clots of the legs (deep vein thrombosis (DVT)) claimed as secondary to service-connected hypertension.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right forearm and hand caused by VA hospitalization or medical or surgical treatment on July 27, 2006.

8.  Entitlement to special monthly compensation due to the need for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that in April 2006, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for left carpal tunnel syndrome.  

In April 2006, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge regarding the appeal of the issues of entitlement to service connection for hemorrhoids; entitlement to service connection for a stomach disorder; entitlement to service connection for a left ankle disorder; entitlement to service connection for a low back disorder; entitlement to service connection for a disorder manifested by upper back pain claimed as secondary to a service-connected left shoulder disorder; and entitlement to service connection for bilateral blood clots of the legs (DVT) claimed as secondary to service-connected hypertension.  A transcript of that hearing is of record.

The issues of entitlement to service connection for hemorrhoids; entitlement to service connection for a stomach disorder; entitlement to service connection for a left ankle disorder; entitlement to service connection for a low back disorder; entitlement to service connection for a disorder manifested by upper back pain claimed as secondary to a service-connected left shoulder disorder; and entitlement to service connection for bilateral blood clots of the legs (DVT) claimed as secondary to service-connected hypertension were previously before the Board in July 2006.  The Board denied entitlement to service connection for hemorrhoids and a stomach disorder and remanded the issues of entitlement to service connection for a left ankle disorder; entitlement to service connection for a low back disorder; entitlement to service connection for a disorder manifested by upper back pain claimed as secondary to a service-connected left shoulder disorder; and entitlement to service connection for bilateral blood clots of the legs (DVT) claimed as secondary to service-connected hypertension.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2008 Order, the Court granted the parties' joint motion for remand, vacating the Board's July 2006 decision and remanded the case for compliance with the terms of the joint motion.

The issues of entitlement to service connection for hemorrhoids; entitlement to service connection for a stomach disorder; entitlement to service connection for a left ankle disorder; entitlement to service connection for a low back disorder; entitlement to service connection for a disorder manifested by upper back pain claimed as secondary to a service-connected left shoulder disorder; and entitlement to service connection for bilateral blood clots of the legs (DVT) claimed as secondary to service-connected hypertension were again remanded by the Board in July 2008.  

In a RO rating decision, dated in November 2007, entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right forearm and hand caused by VA hospitalization or medical or surgical treatment on July 27, 2006 was denied.  The Veteran perfected a timely appeal of this issue.  The Veteran requested a video conference hearing in regard to this appeal.

In a RO rating decision, dated in September 2010, entitlement to special monthly compensation due to the need for aid and attendance of another person was denied.  The Veteran perfected a timely appeal of this issue. 

In a statement, dated in October 2011, the Veteran's representative withdrew the Veteran's request for a hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hemorrhoids, stomach disorder, a left ankle disorder, a low back disorder, a disorder manifested by upper back pain claimed as secondary to a service-connected left shoulder disorder, and for bilateral blood clots of the legs (deep vein thrombosis (DVT)) claimed as secondary to service-connected hypertension.  

Service treatment records reveal that the Veteran was treated for indigestion and piles in the rectum in November 1977.  The objective evidence revealed no protrusion visible in the rectum and the Veteran was diagnosed with possible hemorrhoids.  Service treatment records further reveal a diagnosis of gastritis in October 1978.  The Veteran complained of sharp pain in the left ankle in March 1979 and in February 1980 complained of ankle pain and was diagnosed with a strained ligament.  In October 1980 the Veteran complained of neck pain and in January 1981 the Veteran complained of back pain.  The Veteran was not noted to have any hemorrhoids, stomach disorder, left ankle disorder, upper back disorder, or low back disorder upon examination at separation from service in July 1981.  

Post service treatment records reveal that the Veteran has been treated for hemorrhoids, lumbosacral strain and low back pain, left foot swelling and pain, twisted left ankle, deep vein thrombosis, peptic ulcer disease, herniated lumbar disc with radiculopathy, and upper back pain.

In February 2002 the Veteran was examined for hemorrhoids and no external disease found.

A statement from the Veteran's spouse in July 2002 indicates that the Veteran had hemorrhoids from sitting on the cold ground for too long or forcing bowel movements.  The Veteran reported in the same month that he developed hemorrhoids in service and that they did not go away after treatment.  He stated that he twisted his ankle and had upset stomach in service.  He reported pain in his upper back that he could not get rid of.

In June 2003 the Veteran's deep vein thrombosis was reported to have been diagnosed in 1998 after the Veteran was sedentary for long periods of time while working at a desk job repairing computers.  He was noted to have been treated with anticoagulation.

In March 2004 the Veteran's sister stated that the Veteran always complained about his hemorrhoids and that he had upset stomach in service.  She also reported that he had constant pain due to his lower back.  In a note from another sister, dated in March 2004, the Veteran was noted to have stomach problems in service. 

In March 2004 the Veteran's lumbar spine was normal on X-ray.

In July 2004 Dr. C.M. stated that upper back pain could have been secondary to the left shoulder injury; it is likely that the carpal tunnel syndrome manifested secondary to the left elbow and left shoulder injury; and that the lower back disability is likely service connected, exacerbation of asymptomatic congenital finding.  However, the Board notes that these statements are not accompanied by any rationale.

In a statement dated in June 2005 the Veteran indicated that his DVT was related to his hypertension.

In July 2005 the Veteran reported epigastric pain, dull all the time, not radiating, especially after taking his medications, and occasional heartburning sensation.  The symptoms were associated with nausea, no vomiting, and sometimes the pain was worse with spicy foods.  There was no nocturnal pain and the Veteran was noted to have less pain with little food.  There was no bloating or belching and no weight loss.  The Veteran denied hemoptysis and black and tarry stools.  There was occasional blood on toilet tissue, bright red blood, not mixed with stool, positive for pruritis pain with defecation, and positive for constipation on and off.

In multiple treatment notes, including in July 2005, the Veteran was found to have no evidence of hemorrhoids.

In November 2005 the Veteran underwent an upper gastrointestinal test that revealed moderate to severe gastroesophageal reflux disease and mild gastritis of the fundus and proximal body of the stomach.  

At hearings the Veteran indicated that his pain in his upper back was due to sleeping on his right side due to his left shoulder disability.  He has further reported that his back pain began in 2001.  The Veteran has consistently indicated that he was treated in service with Maalox for his stomach disorder and that he has had the same symptoms since service.  The Veteran has reported that his back was injured in service using floor buffers and that the pain has continued since service.  

At a Board hearing in July 2006 the Veteran reported that he developed pain in the upper back due to only being able to sleep on his right side due to a tear of the left rotator cuff.  He indicated that he injured his left ankle playing basketball in service.  The Veteran reported that he was treated on multiple occasions in service for his left ankle and has received treatment since.  He stated that he first developed hemorrhoids in boot camp and that they did not resolve after treatment.  The Veteran reported that he was treated in 1984 or 1985 because they had ruptured.  He indicated that the condition was chronic since service.  The Veteran argued that his DVT was secondary to his service connected hypertension.  He provided a written brochure that he stated shows that DVT is a secondary condition to hypertension.  The Veteran stated that he injured his low back in service running buffers and that the condition has been chronic since service.  He reported that he was first treated for a stomach disorder in service that was diagnosed as upset stomach.  

In October 2006 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  After examination the Veteran was relevantly diagnosed with thoracic and lumbar sprain with normal X-rays; left ankle sprain; DVT; hypertension; and left shoulder chondromalacia with left ulnar nerve entrapment.  The examiner rendered the opinion that although the Veteran had left ankle sprains in the military, his current left ankle condition was less likely than not related to his left ankle sprains in the military.  The Veteran was noted to have a low back and thoracic spine strain and that was less likely than not related to any kind of condition in the military.  The Veteran's left shoulder condition found in the military was noted to be less likely than not related to nor did it cause his back condition.  The examiner found that it was less likely than not chronically worsened by his service-connected left shoulder disability.  Also his DVT was less likely than not related to his hypertension.  The examiner noted that he did not find anything in the medical literature that stated that hypertension was related to DVTs.  The Veteran was noted to have numerous medical problems, including diabetes, hyperlipidemia, and coronary artery disease.  However, as discussed in the July 2008 Board remand, this opinion is insufficient because it does not provide any rationale for the opinions offered.

In August 2008 the Veteran was afforded a VA C&P examination.  The Board notes that the examiner indicated that the C-file was not reviewed.

After examination the Veteran was diagnosed with external hemorrhoids by history of the Veteran.  The examiner noted that there were no hemorrhoids on physical examination.  The examiner rendered the opinion that since there were no hemorrhoids upon examination it is less likely than not related to hemorrhoids in service.

The examiner diagnosed the Veteran with gastroesophageal reflux disease with esophagitis from his upper gastrointestinal test in April 2008.  The Veteran was noted to have chronic indigestion and epigastric pain and to be prescribed medication.  The examiner noted that as there was no C-file no opinion was rendered.

After examination the examiner rendered the opinion that the left ankle sprain is less likely than not related to his military issues since he just sprained his ankle in the military.  X-rays in the past and at the Dallas VA Hospital were negative for any other condition.  The examiner noted that it is less likely than not that the Veteran's current condition is related to his military left ankle sprain.  

After examination the examiner rendered the opinion that the low back condition or sprain is less likely as not related to his military low back strain.  The examiner indicated that there was no evidence in the C-file that relates the current condition to the military.

The examiner rendered the opinion that deep vein thrombosis is less likely than not related to the military.  The examiner stated that hypertension does not cause deep vein thrombosis.  The condition is caused by any surgical procedure with 30 minutes or more of general anesthesia, post partum period, left or right ventricular failure, fractures or other injuries of the lower extremities, chronic deep venous insufficiency of the legs, prolonged bed rest, carcinoma, obesity, and the use of estrogens.

The Board finds that the examiner did not provide adequate rationale for the opinions rendered.  Although the examiner diagnosed the Veteran with hemorrhoids, by history, the examiner found that the hemorrhoids were not related to the Veteran's active service because the Veteran did not have hemorrhoids on physical examination.  No opinion was rendered regarding the etiology of the Veteran's stomach disorder.  The examiner rendered the opinion that the Veteran's left ankle disorder was not related to his active service since he only suffered a sprain in service and X-ray evidence from the VA Medical Center in Dallas, Texas did not reveal any other condition.  However, the examiner did not provide any rationale regarding why these conditions were not related.  In rendering the negative opinion regarding the Veteran's low back disorder, the examiner solely indicated that as there was no evidence in the C-file indicating an association, it was less likely as not related.  In regard to the Veteran's deep vein thrombosis, the examiner provided the rationale supporting the opinion that the condition was not due to service or hypertension that the condition is caused by a number of disorders.  However, the examiner did not provide any opinion regarding whether the Veteran's deep vein thrombosis was aggravated by the Veteran's hypertension.  As such, the Board notes that this examination is inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

The Veteran was afforded another VA C&P examination in August 2009.  The examiner noted that there was a questionable stomach ulcer in 1996.  The examiner noted that there was nothing in the service treatment records regarding stomach ulcer and that the Veteran was seen in November 1977 for indigestion.  A July 1998 hospital discharge note was reported to disagnose peptic ulcer disease.  An EGD in September 2008 at Dallas VA Hosptial was reported to show medium hiatal hernia, normal esophagus without esophagitis or Barrett's esophagus, normal stomach, normal duodenum, and was told to increase his proton pump inhibitor.  The examiner rendered the opinion that the Veteran's current hiatal hernia is less likely than not related to his military service.  The rationale provided was that there is no record of his having hiatal hernia or stomach ulcer or peptic ulcer disease in the military.  

The examiner noted that the Veteran was seen in November 1977 for rectal complaints and that the notes stated only possible hemorrhoids but no protrusion seen and that the Veteran was given suppositories and Dibucaine.  The examiner noted that there was no other evidence of hemorrhoids.  Based upon this information the examiner rendered the opinion that the current rectal condition is less likely than not related to the military.

The examiner noted that the Veteran had a diagnosis of deep vein thrombosis in November 1998.  The examiner opined that as the service treatment records do not show any evidence of deep thromboses, it is less likely than not related to his military service days.  

The examiner reported that the Veteran was treated in March 1979 for a left ankle sprain, no other sprains.  A November 1996 report was stated to indicate that he slipped and twisted his left ankle.  There was no final impression regarding injuring his left ankle.  The Veteran was noted to have been seen by Occupation Therapy in Hazel Crest, Illinois in May 1997 for an injury to the left foot and ankle while working for Federal Express.  In November 1997 he was treated for left foot pain and was diagnosed with sprain of the left foot.  The examiner rendered the opinion that the current left ankle condition is less likely than not related to his military service days.  

The examiner stated that nothing was found in the service treatment records concerning the upper and lower back conditions.  Based upon this, the examiner rendered the opinion that the back conditions are less likely than not related to the military.

The Board finds that the examiner did not provide adequate rationale for the opinions rendered.  Although the examiner rendered an opinion regarding the Veteran's stomach disorder, the examiner indicated that the service treatment records did not reveal any stomach ulcer and that the Veteran was treated for indigestion in service.  The examiner did not comment upon the diagnosis of gastritis in service.  In addition, the examiner based the opinion on the lack of any record of any hiatal hernia, stomach ulcer, or peptic ulcer disease in the military.  Although the examiner commented upon the Veteran's rectal complaints in service, the examiner, finding no other evidence of hemorrhoids, rendered the opinion that the current rectal condition is less likely than not related to the military.  In regard to deep vein thrombosis, the examiner based the opinion rendered on a lack of any evidence of deep vein thromboses in service and did not provide discussion regarding whether the Veteran's deep vein thrombosis was aggravated by the Veteran's hypertension.  In regard to the Veteran's left ankle, the examiner identified that the Veteran was treated for a left ankle injury in service and that the Veteran had injured his foot and ankle while working for Federal Express after service.  The examiner rendered the opinion that the current left ankle condition is less likely than not related to his military service days; however, there is no indication whether the examiner considered whether the Veteran's post service left ankle injuries are at least in part related to the Veteran's in service left ankle condition.  In regard to the Veteran's upper and lower back conditions, the examiner based the opinion on a lack of any complaints and/or treatment in service.  As such, the Board finds the opinion to be inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded another VA C&P examination in July 2010.  The examiner found nothing in the service treatment records about a stomach disorder and indicated that the Veteran was seen in July 1998 for a diagnosis of PUD.  Based upon a lack of evidence in the service treatment records of any stomach disorder, the examiner rendered the opinion that the Veteran's stomach disorder less likely as not related to military.

The examiner further noted that the Veteran was seen once in November 1977 for indigestion and piles of rectum and that he had no other visits regarding his hemorrhoids in the military.  Based upon the lack of treatment in service, the examiner rendered the opinion that the Veteran's hemorrhoids are less likely as not related to military.

The examiner found no record of the Veteran having a deep vein thrombosis in the military and indicated that a private records showed he was hospitalized for swelling of left calf with a diagnosis of deep vein thrombosis in the left lower extremity post service.  There is no evidence that deep vein thrombosis was caused or started by the military, so less likely as not related to military.

The examiner reported that the Veteran was seen for left foot and low back pains in 1997.  He was diagnosed with sprained left foot, left ankle and lumbosacral spine in March 1997.  The examiner noted that there was nothing in the service treatment records regarding the left ankle condition and, as such, the left ankle condition is less likely as not related to the military.

The examiner found that the Veteran had lumbosacral pain in 1997 and that nothing was found in his military service.  As such, the examiner rendered the opinion that the Veteran's upper back and lumbosacral conditions are less likely as not related to the military.  

The Board finds these opinions to be inadequate because they are based upon a lack of evidence of treatment in service.  In addition, in regard to the Veteran's stomach disorder and left ankle disorder, the examiner indicated that there was no evidence of treatment in service; however, review of the service treatment records reveals treatment for gastritis and left ankle sprain in service.  As such, the Board finds that the Veteran must be afforded another examination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)

In August 2011 the Veteran was afforded a VA C&P spine examination.  After examination diagnosed with cervical/thoracic spine degenerative disc disease with foraminal stenosis.  The examiner rendered the opinion that there is nothing in the currently accepted and credible medical or orthopedic literature demonstrating that rotator cuff will cause degenerative disc changes in the cervical or thoracic spine.  The opinion was that the Veteran's current upper back conditions are not secondary to the Veteran's rotator cuff tear.  The examiner also found that there is no evidence in the c-file indicating complaints or treatment for a chronic cervical or thoracic spine condition.  The opinion was rendered that the Veteran's current cervical spine and thoracic spine conditions are not due to military service.  The Board notes that the examiner did not render an opinion regarding whether the Veteran's rotator cuff tear aggravated the Veteran's upper back disorder and based the opinion that the condition was not related to service solely on a lack of any treatment in service.  As such, the Board finds the medical opinion to be inadequate and the Veteran must be afforded another VA medical examination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In August 2011 the Veteran was afforded a VA C&P arteries examination.  The examiner rendered the opinion that deep vein thrombosis is less likely than not related to hypertension as nothing in the medical literature was suggestive of hypertension causing deep vein thrombosis.  However, the Board notes that the examiner did not provide an opinion of whether the Veteran's deep vein thrombosis was aggravated by the Veteran's service connected hypertension.  As such, the Board finds the examination to be inadequate and the Veteran must be afforded another VA examination.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition, the Board notes that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

As the prior examinations have been inadequate, the Board finds that it has no discretion and must remand the claims for service connection for hemorrhoids; a stomach disorder; a left ankle disorder; a low back disorder; a disorder manifested by upper back pain claimed as secondary to a service-connected left shoulder disorder; and bilateral blood clots of the legs (DVT) claimed as secondary to service-connected hypertension for the Veteran to be afforded an adequate examination(s). 

In addition, the Veteran seeks entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right forearm and hand caused by VA hospitalization or medical or surgical treatment in July 2006 and entitlement to special monthly compensation due to the need for aid and attendance of another person.

The Veteran contends that he incurred additional disability due to an attempted venipuncture at a VA hospital in July 2006.  The Veteran reports that he was injured when the needle struck a nerve and that he suffered from pain immediately thereafter.

Review of the claims file reveals that the Veteran underwent a cardiac catheterization and stenting procedure in July 2006 at the VA Medical Center in Dallas, Texas.  An August 2006 VA treatment note reports that the Veteran was evaluated for right arm discoloration.  The Veteran reported that he was in the hospital the week prior and that he underwent several needle sticks for blood tests.  

Review of the claims file reveals that the Veteran had been diagnosed with bilateral carpal tunnel syndrome, left more symptomatic than the right, in April 2001.

Review of the claims file reveals that the Veteran was afforded a private electromyographic and nerve conduction study in August 2006.  The physician interpreted the results as the right medial motor response recording from the APB muscle had a prolonged distal latency, right median F waves were mildly prolonged, the right ulnar motor response recording from the ADM muscle had mildly prolonged distal latency and reduced amplitude, the right ulnar motor responses recording independently from the FDI muscle were within normal limits, right ulnar F waves were mildly delayed; the right medial palmar and antidromic sensory responses had moderate-to-severe prolongation of peak latency and reduced amplitude; the right ulnar sensory responses had reduced amplitude; and the right radial and right medial antebrachial cutaneous antidromic sensory responses were within normal limits.  The Veteran was noted to have evidence of sensorimotor polyneuropathy on previous electrophysiological studies as well as on the current study.  It was noted that there was however possible evidence of right median neuropathy at the wrist (carpal tunnel syndrome).  The provider noted that although no definite evidence was found of a more proximal median neuropathy on the study, the Veteran's history and examination findings warranted further investigation.  

A VA treatment record, dated in January 2008, indicates that the Veteran had an abnormal EMG/NCV study of the right upper extremity.  There was electrodiagnostic evidence of a right and mild-moderate sensorimotor median mononeuopathy at the wrist (carpal tunnel syndrome).  This was characterized by demyelination without evidence of ongoing axonal injury.  There was electrodiagnostic evidence that suggested a right ulnar sensory neuropathy localized at the elbow.  There was no electrodiagnostic evidence that suggested a right ulnar motor neuropathy at the elbow or evidence of ongoing axonal loss.  There was no NCS evidence of a right radial sensory neuropathy.  

The record is unclear whether the Veteran has an additional disability related to his treatment at the VA Medical Center in Dallas, Texas in July 2006.  As such, the Board finds it necessary to afford the Veteran a VA medical examination regarding whether the Veteran has additional disability as a consequence of the treatment rendered by VA in July 2006.

In regard to the Veteran's claim of entitlement to special monthly compensation due to the need for aid and attendance of another person, upon examination in February 2010, the examiner rendered the opinion that the Veteran's primary limiting factor in determining the necessity of aid and attendance is the Veteran's chronic back problem with herniated disc and left leg radiculopathy.  As such, the Board finds that the issue of entitlement to special monthly compensation due to the need for aid and attendance of another person is inextricably intertwined with the issue of entitlement to service connection for low back disorder remanded above.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the issue of entitlement to special monthly compensation due to the need for aid and attendance of another person cannot be adjudicated until the issue of entitlement to service connection for low back disorder is resolved.  Id. 

In addition, the Board notes that subsequent to the February 2010 VA examination regarding the Veteran's claim of entitlement to special monthly compensation due to the need for aid and attendance of another person, the Veteran submitted a "Statement of Attending Physician" from Dr. J.M., dated in June 2010.  The physician reported that the Veteran had symptoms of fatigue and numbness, and diagnosed the Veteran with severe coronary artery disease, moderate deep vein thrombosis, and moderate lumbar degenerative joint disease.  The physician checked a box indicating that the Veteran was in need of the aid and attendance of someone else in ordinary activities of daily living.  However, the physician provided no response regarding how often and under what circumstances the Veteran was able to leave his home or the immediate premises and indicated that the Veteran used braces for locomotion.  The phyisician checked boxes indicating that the Veteran was not bedridden, not blind, has not lost complete control of the anal or bladder sphincters, and is not confined to a nursing home.  The physician checked boxes indicating that the Veteran could not walk and get around unassisted, undress and dress himself, attend to the needs of nature unassisted, or wash and keep himself ordinarily clean and presentable, protect himself from the everyday hazards of life.  As the physician provided no rationale for the determinations made and does not provide an opinion regarding whether service-connected disabilities alone necessitate the aid and attendance of another person, the Board finds the report of the private physician to be inadequate.

The VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that additional relevant evidence has been associated regarding the Veteran's claim of entitlement to special monthly compensation due to the need for aid and attendance of another person, further VA evaluation of the Veteran is necessary.

Review of the claims file reveals that the Veteran reported receiving treatment at Lutheran General Hospital.  These records have not been associated with the claims file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  Accordingly, after adequate authorization has been obtained from the Veteran, attempts must be made to obtain all records of the Veteran's treatment at Lutheran General Hospital.

Since the claims file is being returned it should be updated to include VA treatment records compiled since August 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since August 2010.  

2.  After securing the proper authorization, request all treatment records pertaining to the Veteran from Lutheran General Hospital.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file. 

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature, extent, onset and etiology of any hemorrhoids, stomach disorder, left ankle disorder, and/or low back disorder found to be present.  The claims folder should be made available to and reviewed by the examiner(s).  The examiner(s) should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner(s) should comment on the Veteran's report regarding the onset and continuity of symptomatology, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hemorrhoids, stomach disorder, left ankle disorder, and/or low back disorder found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature, extent, onset and etiology of any upper back pain and/or deep vein thrombosis found to be present.  The claims folder should be made available to and reviewed by the examiner(s).  All indicated studies should be performed, and all findings should be reported in detail.  The examiner(s) should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record relating to the disabilities, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any upper back pain and/or deep vein thrombosis found to be present is related to or had its onset during service.  If not, the examiner(s) should opine as to whether it is at least as likely as not that any upper back pain and/or deep vein thrombosis found to be present is secondary to or aggravated by any service connected disability, to specifically include the service-connected left shoulder disorder and service-connected hypertension.  The rationale for all opinions expressed should be provided in a legible report. 

5.  Refer the case to an appropriate VA specialist for a medical opinion regarding the Veteran's disability of the right forearm and hand.  The reviewing specialist must be provided with the entire claims folder, including a copy of this REMAND.  The opinion should indicate that such a review was completed.  After reviewing the record, the reviewing VA specialist is requested to provide an opinion as to the following questions: 

a.  Does the Veteran have an additional disability of the right forearm and hand following VA's treatment on July 27, 2006?  And if so, did VA's treatment proximately cause or increase the severity of the residuals of any condition found to be present? 

b.  If, and only if, it is found that the Veteran has an additional disability following VA's treatment on July 27, 2006, offer an opinion as to whether it is more likely than not (greater than a 50 percent probability), less likely than not (less than a 50 percent probability), or as likely as not (50 percent probability) that the proximate cause of the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing medical treatment? 

c.  If, and only if, it is found that the Veteran has an additional disability following VA's treatment on July 27, 2006, offer an opinion as to whether it is more likely than not (greater than a 50 percent probability), less likely than not (less than a 50 percent probability), or as likely as not (50 percent probability) that the proximate cause of the additional disability was due to an event not reasonably foreseeable. 

A detailed rationale, including pertinent findings from the record, should be provided for all opinions.

6.  Thereafter, afford the Veteran a VA aid and attendance/housebound examination.  Request that the examiner review the claims file and note whether in fact the claims folder was provided and reviewed.  The examination should entail a complete medical history, a thorough physical evaluation, and any diagnostic testing deemed necessary by the examiner.  All applicable diagnoses should then be fully detailed prior to entry of the VA examiner's determination, based solely on the effects of service-connected disabilities, whether service-connected disabilities alone necessitate the aid and attendance of another person or otherwise render the Veteran housebound.

7.  Thereafter, readjudicate the Veteran's claims. If the benefits sought on appeal are not granted in full, issues a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


